914 F.2d 1492Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John C. PAPPAS, Plaintiff-Appellant,v.MIDDLEBURG V GENERAL PARTNERS;  Division of HistoricLandmarks of the Department of Conservation & HistoricResources of the State of Virginia;  Virginia OutdoorFoundation;  United States Marshal Service;  Department ofJustice, Defendants-Appellees.
No. 89-2191.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 25, 1990.Rehearing Denied June 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 89-1383-A).
John C. Pappas, appellant pro se.
Richard Parker, Office of the United States Attorney, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
John C. Pappas appeals from the district court's order dismissing his complaint alleging mismanagement of a government sale of forfeited property and denying his motion for a temporary injunction of the sale.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pappas v. Middleburg V General Partners, CA-89-1381-A (E.D.Va. Sept. 29, 1989).   See M. Steinthal and Co. v. Seamans, 455 F.2d 1289 (D.C.Cir.1971).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED